Petition by defendant Cannon for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to additional issues denied 2 March 1989. Motion by the State to dismiss appeal by defendant Cannon for lack of significant public interest denied 2 March 1989.
Motion by the State to dismiss appeal by defendant Redmon for lack of substantial constitutional question allowed 2 March 1989. Petition by defendant Redmon for discretionary review pursuant to G.S. 7A-31 allowed as to sentencing issue only 2 March 1989.